DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising: a display module which displays an image at a front surface of the display 5module, the display module which is unfolded disposes the supporter bent at the boundary, and 20the supporter which is bent includes the first portion and the second portion together forming a curvature of the supporter having a center of curvature at the front surface of the display module. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising: a display module which displays an image at a front surface of the display 5module, a folding structure with which folding and unfolding of the display module is44LO-201904-437-1-USOLO-290694-US HAA0731 UScontrollable, the folding structure facing the display module with the supporter therebetween and including: a connection portion corresponding to the non-folding area and extending from the non-folding area to 
Regarding claims 2-12, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Regarding claims 14-20, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
The examiner has considered Lee et al. (US 9119316) and Jung (US 20200019212) as the closest prior art.
	Lee  (figs 1-10) discloses a display device comprising: a display module (100) which displays an image at a front surface of the display 5module, the display module including: a rear surface opposite to the front surface, a folding area (area along the VL, fig. 1) at which the display module is foldable and unfoldable, and a non-folding area 
	Lee  (figs 1-11) discloses a display device comprising: a display module (1000) which displays an image at a front surface of the display 5module, the display module including: a rear surface opposite to the front surface, a folding area (FA) at which the display module is foldable and unfoldable, and a non-folding area (NFA1, NFA2) extended from the folding area; and 10a supporter (200)  facing the rear surface of the display module, the supporter including: a first portion (portion of 210 and 220 corresponding NFA1, NFA2) corresponding to the non-folding area of the display module, a second portion (portion of 210 and 220 corresponding NFA) extended from the first portion to correspond to the 15folding area of the display module, and a boundary between the first portion and the second portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800